             Case 2:20-cv-03529-JMY Document 20 Filed 12/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MELVIN, ET AL.,                         :
                                                :       Case No. 20-cv-03529-JMY
                 Plaintiffs                     :
                                                :
        v.                                      :
                                                :
HON. JAMES F. KENNEY, ET AL.,                   :
                                                :
                 Defendants                     :

                                               ORDER

        AND NOW, this 15th day of December, 2020, upon consideration of Plaintiffs’ Motion to

Set Aside (ECF No. 14), and all documents submitted in support thereof and in opposition thereto,

it is hereby ORDERED that:

(1)     Plaintiffs’ Motion to Set Aside (ECF No. 14) is GRANTED; 1

(2)     The Court’s Order dated November 25, 2020 (ECF No. 12) is VACATED; and

(2)     Defendants shall have up to, and including, January 6, 2021 to file a Reply to Plaintiffs’

        Opposition (see ECF No. 18-1).

IT IS SO ORDERED.


                                                        BY THE COURT:

                                                        /s/ John Milton Younge

                                                                Judge John Milton Younge


        1
          On November 2, 2020, Defendants filed a motion to dismiss seeking dismissal of all claims
against them with prejudice. (See ECF No. 10.) Plaintiffs failed to file an opposition, and on November
25, 2020, the Court granted Defendants’ motion as uncontested pursuant to this Court’s local rules. See
Local R. Civ. P. 7.1(c) (“In the absence of timely response, [a] motion may be granted as uncontested
except as provided under [the Federal Rule of Civil Procedure governing summary judgment motions].”).
In so doing, the Court declined to address the merits of the then pending motion to dismiss. Following
the Court’s Order, on November 27, 2020, Plaintiffs filed a Motion to Set Aside the November 25, 2020
Order (see ECF No. 14), which the Court construes as both a motion for reconsideration and motion to set
aside pursuant to Federal Rules of Civil Procedure 59(e) and 60(b). See Johnson v. BB & T Corp., Civ.
           Case 2:20-cv-03529-JMY Document 20 Filed 12/16/20 Page 2 of 3




No. 17-cv-4490, 2018 WL 1518618, at *1 (E.D. Pa. Mar. 28, 2018) (“Although courts generally
recognize that differences exist between Rule 59(e) and Rule 60(b), there is considerable overlap between
the two such that in practice, the rules permit the same relief—a change in judgment.”).
          “Motions for reconsideration under [Rule] 59(e) are intended to correct manifest errors of law or
fact or to present newly discovered evidence and are to be granted sparingly because of the interests in
finality and conservation of scarce judicial resources.” Howard Hess Dental Labs., Inc., v. Dentsply Int’l
Inc., 602 F.3d 237, 251 (3d Cir. 2010) (internal quotation marks and citations omitted). “Accordingly, a
judgment may be altered or amended if the party seeking reconsideration shows at least one of the
following grounds: (1) an intervening change in the controlling law; (2) the availability of new evidence
that was not available when the court granted the [original] motion; or (3) the need to correct a clear error
of law or fact or to prevent manifest injustice.” Wiest v. Lynch, 710 F.3d 121, 128 (3d Cir. 2013). The
Court cannot find that Plaintiffs are entitled to any relief under Rule 59(e). Plaintiffs make no showing of
a change in controlling law or of any new evidence not previously attainable before the Court issued its
decision. Nor does the Court find any clear error of law or fact in its decision to dismiss this matter as
uncontested—to the contrary, there is no dispute that the applicable procedural rules mandate that a
response to the motion to dismiss was due “within fourteen (14) days after service of the motion and
supporting brief,” and “[i]n the absence of timely response, the motion maybe granted as uncontested.”
See Local R. Civ. P. 7.1(c). Likewise, the Court does not find manifest injustice in its utilization of the
local rules. See, e.g., U.S. v. Eleven Vehicles, 200 F.3d 203, 214 (3d Cir. 2000) (“[I]t is not an abuse of
discretion for a district court to impose a harsh result such as dismissing a motion or an appeal, when a
litigant fails to strictly comply with the terms of a local rule”); Stackhouse v. Mazurkiewicz, 951 F.2d 29,
30 (3d Cir. 1991) (recognizing that a local civil rule may be properly invoked to treat a motion as
unopposed, particularly where a party is represented by counsel). Accordingly, Plaintiffs’ motion, to the
extent it is brought pursuant to Rule 59(e), is denied.
          On the other hand, the general “purpose of Rule 60 . . . is to strike a proper balance between the
conflicting principles that litigation must be brought to an end and that justice must be done.” In re
Linerboard Antitrust Litig., 223 F.R.D. 357, 363 (E.D. Pa. 2004) (internal quotation marks and citation
omitted). Under Rule 60(b), “the court may relieve a party or its legal representative from a final
judgment, order, or proceeding” when “mistake, inadvertence, surprise, or excusable neglect” is shown.
Fed. R. Civ. P. 60(b)(1). The Supreme Court has observed that “for purposes of Rule 60(b), ‘excusable
neglect’ is understood to encompass situations in which the failure to comply with a filing deadline is
attributable to negligence.” Pioneer Investment Serv’s Co. v. Brunswick Assoc.’s Ltd. P’ship, 507 U.S.
380, 394 (1993). The test for “excusable neglect” is equitable, requiring consideration and weighing of
the totality of the circumstances, including “(1) the danger of prejudice to the other party; (2) the length of
the delay and its potential impact on judicial proceedings; (3) the reason for the delay—and whether it
was within the movant’s control; and (4) whether the movant acted in good faith.” Nara v. Frank, 488
F.3d 187, 194 (3d Cir. 2007). Lastly, a “Rule 60(b) motion is addressed to the sound discretion of the
trial court guided by accepted legal principles applied in light of all the relevant circumstances.” Rose v.
Meagan, 638 F.2d 646, 648 (3d Cir. 1981).
          In considering whether relief may be awarded under Rule 60(b)(1), and in undertaking to weigh
and consider the circumstances presented here in their totality, the Court finds first that the length of delay
and risk of prejudice to the Defendants is minimal. Plaintiffs filed their motion within two days of the
Court’s ruling and attached their opposition brief within two weeks of the Court’s ruling, thus little
additional time has passed and no real impact has been had on these judicial proceedings as a
consequence. Further, inasmuch as this matter is still in the pleadings stage, there has been no real
discovery and no Rule 16 conference has been held. Thus, the Court finds that these considerations
militate in favor of affording Plaintiffs relief. Next, the question of whether the mistake was within
Plaintiffs’ control is more problematic. As Plaintiffs freely admit, the failure to timely respond to the
motion to dismiss was directly “due to the communication difficulties inherent in the worsening Covid-19
pandemic [and that] a miscommunication occurred between counsel and staff which resulted in the
opposition date not being marked up.” (ECF No. 14 at 1.) While the Court is understanding of the
                                                        2
          Case 2:20-cv-03529-JMY Document 20 Filed 12/16/20 Page 3 of 3




constraints the pandemic has had on workplace communications and efficiency, the Court cannot find that
this excuses Plaintiffs’ counsel’s failure to periodically check email for ECF filings and properly record
and be mindful of deadlines. Indeed, this error was clearly within counsel’s control, however, the litigant
should not suffer the consequences of the negligence of counsel. As to the remaining factor for
consideration, the Court finds no reason to find that counsel has not acted in good faith. Lastly, the Court
is mindful of our Court of Appeals’ “preference that cases be disposed of on the merits whenever
practicable.” Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984). Thus, in weighing the above
factors, the Court finds it appropriate to exercise the considerable discretion afforded to it under Rule
60(b) in Plaintiffs’ favor and will vacate the November 25, 2020 Order.




                                                     3
